N inDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are currently pending and have been considered by Examiner. This Non-Final rejection is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Species B in the reply filed on 9/21/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities:
Reference character “136” has been used to designate both “a first thread-engaging end” in page 8, line 14 and “The first thread-engaging portion” in page 8, line 17. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 13-17 are rejected under §35 U.S.C. 102(a)(1) as being anticipated by Huelke (U.S. Patent No. 9440596 B2). 

As to Claim 1, (Original) A spring nut for attaching a threaded object to a structure, the spring nut comprising:
a base (18, see Fig. 1);
a first arm (22a, as indicated in annotated Fig. 1 below) and a second arm (22b, as indicated in annotated Fig. 2 below) extending from the base (18), the first and second arms (22a and 22b, respectively) configured to receive the threaded object without rotation of the threaded object (Reference Huelke (‘596) does not disclose the method of threaded object receiving, but is capable of receiving threaded object without rotation) and to retain (Column 3, Line 27-30) the threaded object (“fastener” in column 3, line 23-25 (Reference is capable of receiving threaded object)) therebetween;
a first tab (24b, see Fig. 1) and a second tab (24a, see Fig. 1) extending from the base (18) opposite one another and adjacent the first and second arms (22a and 22b, respectively), the first tab (24b) having a vertical portion (26c) that extends substantially perpendicular and axially away from the base (18) to a transverse portion (26d, as indicated in annotated Fig. 1 below) that angles over the first and second arms (22a and 22b, respectively) toward the second tab (24a); and
a wedge (50, see Fig. 1) element coupled to the first tab (24b), the wedge (50) element extending outward from the transverse portion (26d), beyond the vertical portion (26c), and bending back toward the first and second tabs (24b and 24a, respectively) and the base (18), the wedge (50) element being configured to selectively operatively urge the first and second arms (22a and 22b, respectively) apart to release the threaded object (The wedge (50) would be capable of releasing the threaded object as it is cantilevered and angled from a tab as claimed in the application) from between the first and second arms (22a and 22b, respectively).  

AS to claim 2, (Original) The spring nut of claim 1, wherein the base (18), the first and second arms (22a and 22b, respectively), and the wedge (50) element are unitarily formed from a single piece of material (Claim 1, see column 4 and 5).

As to claim 3, (Original) The spring nut of claim 1, wherein the first and second arms (22a and 22b, respectively) are configured to impart an inward force (G2, as indicated in annotated Fig. 1 below) on the threaded object (“fastener” in column 3, line 23-25 (Reference is capable of receiving threaded object)) received therebetween and the wedge (50) element is configured to impart an outward force upon (G1, as indicated in annotated Fig. 1 below) the first and second arms (22a and 22b, respectively), opposite the inward force (G2).

As to claim 4, (Original) The spring nut of claim 1, wherein the wedge (50) element has a curved profile (C5, as indicated in annotated Fig. 1 below) that is shaped to receive the threaded object (“fastener” in column 3, line 23-25 (Reference is capable of receiving threaded object)) as the wedge (50) element urges (Column 3, line 56-59) the first and second arms apart (22a and 22b, respectively).

As to claim 5, (Original) The spring nut of claim 1, wherein the wedge (50) element has an angled distal portion (55, see Fig. 1) configured to increasingly urge apart (Column 3, line 56-59) the first and second arms (22a and 22b, respectively) as the wedge (50) element is forced toward (G2) the threaded object (“fastener” in column 3, line 23-25 (Reference is capable of receiving threaded object)).

As to claim 6, (Original) The spring nut of claim 1, wherein the base (18) includes an aperture (21, see Fig. 1) through which the threaded object (“fastener” in column 3, line 23-25 (Reference is capable of receiving threaded object)) can be received, the aperture (21) defining a central axis (C1, as indicated in annotated Fig. 1 below); and 
wherein the first and second arms (22a and 22b, respectively) are configured to flex resiliently (Column 3, line 54 -56) away from the threaded object (“fastener” in column 3, line 23-25 (Reference is capable of receiving threaded object)) as the threaded object is inserted, without rotation (Reference Huelke (‘596) does not disclose the method of threaded object receiving, but is capable of receiving threaded object without rotation), through the aperture (21) in a first axial direction (C2, as indicated in annotated Fig. 1 below) along the central axis (C1), and to retain the threaded object (“fastener” in column 3, line 23-25 (Reference is capable of receiving threaded object)) against movement in a second axial direction (C3, as indicated in annotated Fig. 1 below) opposite the first axial direction (C2).

As to claim 7, (Original) The spring nut of claim 6, further comprising an annular flange (F1, as indicated in annotated Fig. 1 below) extending upward from the base (18) around the aperture (21).

As to claim 13, (Original) A spring nut for attaching a threaded object to a structure, the spring nut comprising:
a first arm (22a) and a second arm (22b) extending from a base (18) in a first direction (C2) and angled toward each other, the first and second arms (22a and 22b, respectively) configured to engage the threaded object (“fastener” in column 3, line 23-25 (Reference is capable of receiving threaded object)); and
a third arm (48) extending toward the base (18) from an anchor point (a1, as indicated in annotated Fig. 1 below) that is opposite the first and second arms (22a and 22b, respectively) from the base (18) in the first direction (C2), the third arm (48) configured to be moved to release (The third arm (48) can be moved to release) the threaded object from the first and second arms (22a and 22b, respectively);
the first, second, and third arms (22a, 22b, and 48, respectively) unitarily formed (Claim 1, see column 4 and 5) from a single piece of material.

As to claim 14, (Original) The spring nut of claim 13, wherein the anchor point (a1) for the third arm (48) is located above the first and second arms (22a and 22b, respectively).

As to claim 15, (Original) The spring nut of claim 13, wherein the third arm (48) has a distal portion (55) that is configured to provide an outward lateral force and an axial force (The third arm (48) in Huelke (‘596) is capable of providing outward lateral force and an axial force) on the first and second arms (22a and 22b, respectively).

As to claim 16, (Original) The spring nut of claim 15, wherein the distal portion (55) is angled to gradually increase the outward lateral force (G1) as the third arm (48) is moved towards the first and second arms (22a and 22b, respectively).

As to claim 17, (Original) The spring nut of claim 15, wherein the distal portion (55) has a curved profile (C4, as indicated in annotated Fig. 1 below) that is shaped (Column 3, line 51-52)  to receive the threaded object (Distal end in reference Huelke (‘596) is capable of receiving a threaded object) as the third arm (48) engages the first and second arms (22a and 22b, respectively).

    PNG
    media_image1.png
    530
    534
    media_image1.png
    Greyscale

Annotated Fig. 1

Allowable Subject Matter
Claims 8 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claim 9 would be allowable for disclosing “a tab extending from the base, the tab configured to be affixed to the structure to induce a force upon the base in the opposite direction of a force induced upon the base by a retained threaded object”. The prior art fails to disclose or render obvious combination of features recited in claim 9. 
Huelke (‘596) discussed (Original) A spring nut for attaching a threaded object to a structure, the spring nut comprising:
a base (18);
one or more arms (22a and 22b) extending from the base (18), the one or more arms (22a and 22b) being configured to receive the threaded object without rotation of the threaded object (Reference does not disclose the method of threaded object receiving but is capable of receiving threaded object without rotation), to retain the threaded object against axial movement in a first direction (C2);
However, Huelke (‘596) fails to teach a tab (24b) extending from the base (18), the tab (24b) configured to be affixed to the structure to induce a force upon the base in the opposite direction of a force induced upon the base by a retained threaded object; and
a wedge (50), supported relative to the tab (24b) and the base (18), the wedge (50) being configured to be selectively operatively engaged with the one or more arms (22a and 22b) to release the threaded object.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Spitz (U.S. Patent No. 20080226417 A1) teaches a similar configuration for a retention clip.
Tinnerman (U.S. Patent No. 3841196 A) teaches a similar configuration for a retention clip. 
Smith (U.S. Patent No. 9533718 B2) teaches a similar configuration for a retention clip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIL K MAGAR whose telephone number is (571)272-8180. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIL K. MAGAR/Examiner, Art Unit 3677                                                                                                                                                                                                        

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677